Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Edward S. Dunn, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Edward S. Dunn, Holton, Kansas, was, by the United States District Court for the District of Kansas, found guilty of willfully attempting to evade and defeat certain income tax due and owing by him to the United States of America for the calendar year 1970 by filing a false and fraudulent income tax return in violation of DR 1-102 (A) (6) of the Code of Professional Responsibility (214 Kan. lxxv), which prohibits a lawyer from engaging in any conduct that adversely reflects on his fitness to practice law, and
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said Edward S. Dunn be disciplined by “Suspension” from the practice of law, as provided by Rule 203 (a) (2) (220 Kan. xxviii [Adv. Sheet No. 2]), for a period not less than the term of his probation in the United States District Court, and
Whereas, In accordance with Rule 213 (c) (220 Kan. xxxiii [Adv. Sheet No. 2]), a copy of the report, findings and recommendations of the Board was mailed to respondent on June 20, 1977, along with a citation directing him to file with the court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
Whereas, Under date of July 11, 1977, respondent filed his response to the citation, stating that he did not wish to file exceptions to the report, findings and recommendations, and
Whereas, On the 23rd day of September, 1977, after notice to respondent, a hearing was held before this Court for the purpose of reviewing the action of the State Board of Law Examiners and determining the nature of the discipline to be assessed against respondent. The State of Kansas appeared by Philip A. Harley, *10assistant attorney general, and respondent appeared in person and by his attorney, Charles D. McAtee, and
Whereas, Upon consideration of the record and arguments made by counsel the Court accepts the report and findings of the State Board of Law Examiners, but modifies the recommended discipline. The Court finds that respondent should be disciplined by indefinite suspension rather than for a period of not less than the term of his probation in the United States District Court as recommended by the Board.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said Edward S. Dunn be and he is hereby disciplined by suspension from the practice of law for an indefinite period, as of the 23rd day of September, 1977, and that he pay the costs of the proceeding. It is further ordered that this Order of Suspension be published in the official Kansas Reports.
By Order of the Court, dated this 23rd day of September, 1977.